Citation Nr: 0013449	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-00 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to September 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Board notes that, at the time the veteran submitted his 
claim for increased ratings for the issues on appeal in March 
1998, the appellant said that he was claiming a 100 percent 
rating.  The veteran did not indicate if he was claiming a 
total disability rating on a schedular basis or due to 
individual unemployability.  There is no indication in the 
claims file that the veteran is unemployed.  Moreover, there 
is no indication that this issue has been developed.  
Accordingly, the issue is referred back to the RO for such 
further development as may be necessary.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's right knee disorder is manifested by intact 
ligaments with limitation of flexion, tenderness along the 
lateral joint line and intra-articular crepitus.

3.  The veteran's right knee is also shown to have limitation 
of flexion to 110 degrees with painful motion and evidence of 
degenerative changes with subjective complaints of severe 
pain.

4.  The veteran's left knee disorder is manifested by intact 
ligaments with limitation of flexion, tenderness along the 
lateral joint line and patellofemoral crepitus.

5.  The veteran's left knee is also shown to have limitation 
of flexion to 120 degrees with painful motion and evidence of 
degenerative changes with subjective complaints of severe 
pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
internal derangement of the right knee with degenerative 
arthritis and postoperative osteochondritis dissecans have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5256, 5257, 5260, 
5261, 5262 (1999).

2.  A separate 10 percent rating for right knee degenerative 
arthritis is granted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (1999).

3.  The criteria for a rating in excess of 20 percent for 
recurrent subluxation and lateral instability of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 
5262 (1999).

4.  A separate 10 percent rating for left knee degenerative 
arthritis is granted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for right knee disability was granted by 
the RO in July 1992 and assigned a 20 percent rating.  The 
award was based on service medical records reflecting 
treatment of the right knee with arthroscopic surgery 
performed in April 1981 The veteran was later granted service 
connection for his left knee in January 1997 and assigned a 
10 percent rating, based on service medical records showing 
complaints of left knee pain during his period of service.  
The left knee disability rating was increased to 20 percent 
in June 1999.

The veteran submitted his current claim for increased ratings 
in March 1998.  The veteran was afforded a VA orthopedic 
examination in May 1998.  A history of injury to the right 
knee in service was noted, as was his right knee surgery in 
1990.  The veteran was employed full time as a bus driver.  
His knees were very stiff on arising or after sitting for a 
period of time.  Sitting for any length of time caused 
considerable pain in both knees, more severe on the right.  
He had had no locking of his knee joints in recent years.  

Objectively, the veteran appeared to have no discomfort 
walking but both knees showed considerable varus deformity 
and both feet were pronated.  Physical examination noted 
measurement of the right and left thighs as 54 centimeters 
(cm) each.  The right calf was measured as 39.5 cm in 
circumference as compared to 38 for the left.  The right knee 
was 43.5 cm and the left knee 42.5 cm.  The veteran had a 
range of motion of the right knee from 10 degrees to 95 
degrees.  The left knee had a range of motion from 0 to 120 
degrees.  There was tenderness at the medial and lateral 
joint space bilaterally and tenderness in the popliteal space 
bilaterally.  Crepitation was palpable in flexion in both 
knees, more marked on the left.  There was no effusion.  
McMurray and drawer signs were negative.  X-rays of both 
knees were interpreted to show severe degenerative changes, 
slightly worse on the right, involving especially the medial 
compartments and the patellofemoral joints bilaterally.  The 
examiner's pertinent diagnoses were status postoperative 
surgery right knee 1981, status post arthroscopy in 1991; 
and, degenerative arthritis both knees, more severe on the 
right.

The veteran submitted a statement in September 1998 wherein 
he said that his knee pain was always severe and that he took 
Motrin or buffered aspirin for pain relief.  

The veteran testified at hearing at the RO in February 1999.  
He was employed as a bus driver.  His knees hurt when he 
drove but it was tolerable.  His right knee would buckle 
going up or down stairs or if he got up suddenly.  The right 
knee would go out three to five times per week.  He had to 
use extra effort in bending his knee to go up or down stairs.  
He did not have any swelling in his knees and thought that 
his hypertension medication (diuretics) helped reduce any 
swelling.  He had pain in his right knee with every step 
while walking.  He was not in pain during the hearing but 
said that his right knee would hurt when he would stand up to 
leave.  In regard to his left knee, the veteran testified 
that it had a greater range of motion than the right knee.  
However, he still experienced pain with every step.  His left 
knee would go out approximately once a week.  Changes in the 
weather sometimes affected his pain. He sometimes experienced 
a deep pain in his knees that required him to shuffle along 
before he could actually start walking.

The veteran was afforded a VA examination in February 1999.  
The veteran's history of injury and surgery involving the 
right knee was noted.  The veteran complained of pain in both 
knees, especially in the morning when he would first get 
going or after sitting for a prolonged period.  He would 
shuffle along to overcome the pain or reduce it to a 
tolerable level.  He complained of a constant ache.  His 
knees would lock occasionally.  He had not fallen.  He had 
difficulty getting in and out of a bus or truck because of 
his arthritis.  Objectively, the veteran walked with an 
antalgic gait.  He had bilateral varus deformity of the knees 
of some 5 to 10 degrees.  The range of motion for the right 
knee was reported to be from 0 to 110 degrees.  The left knee 
was reported to be from 0 to 120 degrees.  There was 
tenderness along the lateral joint line on the right knee and 
to some extent on the left knee.  The examiner reported 
intra-articular crepitus, more so on the right, along with 
patellofemoral crepitus on the left.  The ligaments were 
described as intact and there was a negative drawer sign.  X-
rays of the knees showed no significant change from May 1998 
with severe degenerative changes bilaterally, right greater 
than left.  The diagnosis was status post meniscectomy, 
status post removal of presumed joint body 1990, right knee; 
and, severe bilateral degenerative arthritis of the knees.  
The examiner stated that there was limitation of motion due 
to pain on use and referred to the examination report for the 
specifics.  The examiner reported that there was excessive 
fatigability, incoordination or pain on movement.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for his bilateral knee 
disabilities are is plausible and, thus, well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); see Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability is a well-
grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Right Knee

In this case, the veteran's internal derangement of the right 
knee with degenerative arthritis with postoperative 
osteochondritis dissecans, has been evaluated under the 
provisions of Diagnostic Codes 5003-5257 of the rating 
schedule.  However, in light of opinions of the VA General 
Counsel in VAOPGCPREC 23-97 and 9-98, two separate 
evaluations are in order.

In this regard, under Diagnostic Code 5257 a 20 percent 
rating is applicable where there is evidence of moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation, or 
severe lateral instability.  The objective evidence described 
above does not support a 30 percent rating for the veteran's 
right knee disability under Diagnostic Code 5257.  There is 
no objective evidence of severe instability or any evidence 
of recurrent subluxation.  The veteran has offered subjective 
evidence of his knee giving way due to pain.  However, there 
was no evidence of ligament laxity at the May 1998 or 
February 1999 VA examinations.  Accordingly, there is no 
basis to assign an increased rating under Diagnostic Code 
5257.

The Board has considered other potential diagnostic codes to 
establish an increased rating for the veteran's right knee 
disability.  However, inasmuch as the record reveals no 
evidence of ankylosis or impairment of the tibia or fibula 
such as malunion with marked knee disability, a higher 
evaluation under Diagnostic Codes 5256 and 5262, 
respectively, is not for application in this case.  Further, 
evidence of record does not demonstrate a limitation of 
flexion to 15 degrees or a limitation of extension to 20 
degrees, under Diagnostic Codes 5260 and 5261, respectively, 
to support a rating of 30 percent.  38 C.F.R. § 4.71a.

The Board observes that since the original rating decision 
granting related service connection, the veteran's rating has 
included the degree of disability caused by arthritis.  
Subluxation and instability have, however, been found by the 
General Counsel in the aforementioned opinions to represent a 
different disability than that caused by arthritis.  
Accordingly, the Board will turn to the diagnostic criteria 
for rating arthritis in order to assign a separate rating for 
arthritis.  

In this respect, Diagnostic Code 5003 provides that, when 
documented by x-rays, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  Under 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 a 10 percent 
rating is warranted if, respectively, extension is limited to 
10 degrees or if flexion is limited to 45 degrees.  The May 
1998 examination listed extension to 10 degrees and flexion 
to 95 degrees.  However, the results of the February 1999 
examination showed full extension to 0 degrees, with flexion 
to 110 degrees.  Hence, these diagnostic codes do not provide 
the basis for a separate rating.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Board notes however that the results of the two VA 
examinations have clearly demonstrated a limitation of motion 
of the veteran's right knee as well as x-ray evidence of 
degenerative arthritis.  Under the guidance of VAOPGCPRECS 
23-97 and 9-98, the combination of these factors entitles the 
veteran to a separate 10 percent rating under Diagnostic Code 
5003.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997) (assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).

Left Knee

The veteran's degenerative arthritis of the left knee was 
originally rated under Diagnostic Code 5010 at the time he 
was granted service connection in January 1997.  However, in 
June 1999 the RO granted an increased rating for the left 
knee disability relying on DeLuca and 38 C.F.R. §§ 4.40, 
4.45.  As with the right knee, the RO then combined 
Diagnostic Codes 5003-5257 to rate the veteran's left knee 
disability.  

The results of the VA examinations, along with the other 
evidence of record, does not demonstrate that the veteran has 
a severe disability of recurrent subluxation or lateral 
instability of the left knee.  The veteran has stated on 
several occasions, including his February 1999 testimony, 
that his left knee is not as disabled as his right knee.  
This has also been demonstrated by the objective evidence of 
record.  Therefore, there is no basis to warrant an increased 
rating under Diagnostic Code 5257.

As with the veteran's right knee, the Board has considered 
other potential diagnostic codes to establish an increased 
rating for the left knee disability.  However, as noted with 
the right knee, there is no evidence of ankylosis or 
impairment of the tibia or fibula such as malunion with 
marked knee disability, to allow for a higher evaluation 
under Diagnostic Codes 5256 and 5262, respectively. Further, 
the veteran's range of motion of the left knee does not 
support a 30 percent rating under Diagnostic Codes 5260 and 
5261.  38 C.F.R. § 4.71a.  (Butts).

In regard to arthritis, the veteran is already rated as 20 
percent disabled under Diagnostic Code 5003.  A review of the 
range of motion measurements from May 1998 and February 1999 
do not reflect that the veteran's satisfies the rating 
criteria for a compensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261 such as to warrant the 
assignment of a separate rating for the arthritis.  

The Board notes, as with the veteran's right knee disability, 
the objective evidence of record demonstrates a limitation of 
motion of the left knee on the May 1998 and February 1999 VA 
examinations.  Further, there is x-ray evidence of 
degenerative arthritis in the left knee.  Therefore, using 
the diagnostic codes established by the RO, the Board is 
forced to conclude that the veteran satisfies the criteria 
for a separate 10 percent rating for his left knee disability 
under VAOPGCPRECS 23-97 and 9-98.

Conclusion

In reaching this decision the Board observes that the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 are not for 
application under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1997).  While these 
regulations are applicable with respect to the ratings 
warranted under the Diagnostic Codes pertaining to limited 
motion, i.e., Diagnostic Codes 5003, 5010, 5260, 5261, the 
assigned separate 10 percent evaluations more than adequately 
compensates the degree of impairment caused by pain outside 
of that recognized by these Diagnostic Codes.  Hence, in 
granting separate 10 percent ratings the Board is granting 
benefits under these regulations.  Thus, these regulations 
have been considered, and a higher rating is not warranted in 
the absence of a greater limitation of motion, more objective 
evidence of painful pathology, or greater knee laxity.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting increased ratings for the veteran's right knee 
and left knee disabilities beyond the separate rating 
previously discussed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999).

ORDER

An evaluation in excess of 20 percent for right knee internal 
derangement of the right knee with degenerative arthritis and 
postoperative osteochondritis dissecans is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent rating for degenerative 
changes of the right knee with limitation of flexion and 
painful motion is granted.

An evaluation in excess of 20 percent for left knee recurrent 
subluxation or instability is denied

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent rating for degenerative 
changes of the left knee with limitation of flexion and 
painful motion is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

